COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Hartman Income Reit, Inc. v. Mackenzie Blue Ridge Fund III, LP.

Appellate case number:     01-20-00218-CV

Trial court case number: 2019-21776

Trial court:               80th District Court of Harris County

        Counsel for appellant filed a motion to substitute counsel on March 11, 2021, but the
motion does not comply with the requirements of Rule 6.5 in that it fails to state or indicate that
the motion was delivered to the appellant, either in person or by certified and first-class mail to the
party (appellant). See TEX. R. APP. P. 6.5(d), (b).
      Accordingly, the motion to substitute counsel is denied without prejudice to refiling an
amended motion in compliance with Rule 6.5.
       It is so ORDERED.

Judge’s signature: __/s/ Peter Kelly_____
                    Acting individually        Acting for the Court


Date: __March 17, 2022_____